Exhibit 10.10

Exhibit I

THE COMPANIES LAW (AS AMENDED)

COMPANY LIMITED BY SHARES

MEMORANDUM & ARTICLES OF ASSOCIATION

OF

STAR BRAZIL CAYMAN LTD.

 

[WALKERS LOGO]

Walker House, 87 Mary Street. George Town
Grand Cayman KY1-9001, Cayman Islands
T 345 949 0100 F 345 949 7886 www.walkersglobal.com

REF: AT/dd/L0677-60584

 


--------------------------------------------------------------------------------


 

THE COMPANIES LAW (AS AMENDED)

REGISTERED AND FILED

 

COMPANY LIMITED BY SHARES

AS NO: 174667 THIS 26TH DAY

 

MEMORANDUM OF ASSOCIATION

OF SEPTEMBER 2006

 

OF

/s/ Illegible

 

STAR BRAZIL CAYMAN LTD.

ASST. REGISTRAR OF COMPANIES

 

 

CAYMAN ISLANDS

 

1.                          The name of the Company is STAR BRAZIL CAYMAN LTD.

2.                          The Registered Office of the Company will be
situated at the offices of Walkers SPV Limited, Walker House, 87 Mary Street,
George Town, Grand Cayman KY1-9002, Cayman Islands or at such other location as
the Directors may from time to time determine.

3.                          The objects for which the Company is established are
unrestricted and the Company shall have full power and authority to carry out
any object not prohibited by any law as provided by Section 7(4) of the
Companies Law (as amended).

4.                          The Company shall have and be capable of exercising
all the functions of a natural person of full capacity irrespective of any
question of corporate benefit as provided by Section 27(2) of the Companies Law
(as amended).

5.                          Nothing in the preceding sections shall be deemed to
permit the Company to carry on the business of a Bank or Trust Company without
being licensed in that behalf under the provisions of the Banks & Trust
Companies Law (as amended), or to carry on Insurance Business from within the
Cayman Islands or the business of an Insurance Manager, Agent, Sub-agent or
Broker without being licensed in that behalf under the provisions of the
Insurance Law (as amended), or to carry on the business of Company Management
without being licensed in that behalf under the provisions of the Companies
Management Law (as amended).

6.                          The Company will not trade in the Cayman Islands
with any person, firm or corporation except in furtherance of the business of
the Company carried on outside the Cayman Islands; provided that nothing in this
section shall be construed as to prevent the Company effecting and concluding
contracts in the Cayman Islands, and exercising in the Cayman Islands all of its
powers necessary for the carrying on of its business outside the Cayman Islands.

7.                          The liability of the members is limited to the
amount, if any, unpaid on the shares respectively held by them.

8.                          The capital of the Company is US$50,000.00 divided
into 50,000 shares of a nominal or par value of US$1.00 each provided always
that subject to the provisions of the Companies Law (as amended) and the
Articles of Association the Company shall have power to redeem or purchase any
of its shares and to sub-divide or consolidate the said shares or any of them
and to issue all or any part of its capital whether original, redeemed,
increased or reduced with or without any preference, priority or special
privilege or subject to any postponement of rights or to any conditions or
restrictions whatsoever and so that unless the conditions of issue shall
otherwise expressly provide every issue of shares whether stated to be Ordinary,
Preference or otherwise shall be subject to the powers on the part of the
Company hereinbefore provided.

9.                          The Company may exercise the power contained in
Section 226 of the Companies Law (as amended) to deregister in the Cayman
Islands and be registered by way of continuation in some other jurisdiction.

[SEAL]

 

1


--------------------------------------------------------------------------------




The undersigned, whose name, address and description is subscribed, is desirous
of being formed into a Company in pursuance of this Memorandum of Association,
and agrees to take the number of shares in the capital of the Company set
opposite his name.

NAME, ADDRESS AND DESCRIPTION

 

NUMBER OF SHARES TAKEN BY

OF SUBSCRIBER

 

SUBSCRIBER

 

 

 

 

 

 

Anne Todd

 

ONE SHARE

Attorney at Law

 

 

87 Mary Street

 

 (Sgd) Anne Todd

George Town

 

 Subscriber

Grand Cayman KY1-9001

 

 

Cayman Islands

 

 

 

 

 

 

 

Dated:      26 September 2006

 

 

 

 

 

 

 (Sgd) Donnamae Dixon

 

 

 Signature of Witness

 

 

 

 

 

Name:

Donnamae Dixon

 

 

 

 

 

 

Address:

87 Mary Street,  Grand Cayman
KY1-9001

 

 

 

 

 

 

Occupation:

Secretary

 

 

I, JOY A. RANKINE Asst., Registrar of Companies, in and for the Cayman Islands,
DO HEREBY CERTIFY that this is a true copy of the Memorandum of Association of
Star Brazil Cayman Ltd.

 

/s/ Joy A. Rankine

 

 

Dated this 26th of SEPTEMBER, 2006

 

 

[SEAL]

 

2


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE

 

PAGE

 

 

 

TABLE A

 

1

INTERPRETATION

 

1

PRELIMINARY

 

2

SHARES

 

2

VARIATION OF RIGHTS ATTACHING TO SHARES

 

3

CERTIFICATES

 

3

FRACTIONAL SHARES

 

3

LIEN

 

3

CALLS ON SHARES

 

4

FORFEITURE OF SHARES

 

5

TRANSFER OF SHARES

 

5

TRANSMISSION OF SHARES

 

6

REDEMPTION AND PURCHASE OF OWN SHARES

 

7

CLOSING REGISTER OF MEMBERS OR FIXING RECORD DATE

 

7

GENERAL MEETINGS

 

8

NOTICE OF GENERAL MEETINGS

 

8

PROCEEDINGS AT GENERAL MEETINGS

 

8

VOTES OF MEMBERS

 

9

CORPORATIONS ACTING BY REPRESENTATIVES AT MEETINGS

 

10

DIRECTORS

 

10

ALTERNATE DIRECTOR

 

11

POWERS AND DUTIES OF DIRECTORS

 

11

BORROWING POWERS OF DIRECTORS

 

12

THE SEAL

 

12

DISQUALIFICATION OF DIRECTORS

 

13

PROCEEDINGS OF DIRECTORS

 

13

DIVIDENDS

 

15

ACCOUNTS AND AUDIT

 

16

CAPITALISATION OF PROFITS

 

16

SHARE PREMIUM ACCOUNT

 

17

NOTICES

 

17

INDEMNITY

 

18

NON-RECOGNITION OF TRUSTS

 

18

 

i


--------------------------------------------------------------------------------




 

WINDING UP

 

18

AMENDMENT OF ARTICLES OF ASSOCIATION

 

19

REGISTRATION BY WAY OF CONTINUATION

 

19

 

ii


--------------------------------------------------------------------------------


 

[g183604kt07i001.jpg]

 

THE COMPANIES LAW (AS AMENDED)

REGISTERED AND FILED

 

COMPANY LIMITED BY SHARES

AS NO: 174667 THIS 26TH DAY

 

ARTICLES OF ASSOCIATION

OF SEPTEMBER 2006

 

OF

/s/ Illegible

 

STAR BRAZIL CAYMAN LTD.

ASST. REGISTRAR OF COMPANIES

 

 

CAYMAN ISLANDS

 

TABLE A

The Regulations contained or incorporated in Table ‘A’ in the First Schedule of
the Companies Law (as amended) shall not apply to this Company and the following
Articles shall comprise the Articles of Association of the Company:

INTERPRETATION

1.                          In these Articles:

“Companies Law” means the Companies Law (as amended) of the Cayman Islands;

“Directors” and “Board of Directors” means the Directors of the Company for the
time being, or as the case may be, the Directors assembled as a Board or as a
committee thereof;

“Member” means a person whose name is entered in the Register of Members and
includes each subscriber to the Memorandum of Association pending the issue to
him of the subscriber share or shares;

“Memorandum of Association” means the Memorandum of Association of the Company,
as amended and re-stated from time to time;

“Ordinary Resolution” means a resolution:

(a)                    passed by a simple majority of such Members as, being
entitled to do so, vote in person or, where proxies are allowed, by proxy at a
general meeting of the Company and where a poll is taken regard shall be had in
computing a majority to the number of votes to which each Member is entitled; or

(b)                   approved in writing by all of the Members entitled to vote
at a general meeting of the Company in one or more instruments each signed by
one or more of the Members and the effective date of the resolution so adopted
shall be the date on which the instrument, or the last of such instruments if
more than one, is executed;

“paid up” means paid up as to the par value and any premium payable in respect
of the issue of any shares and includes credited as paid up;

“Register of Members” means the register to be kept by the Company in accordance
with Section 40 of the Companies Law;

“Seal” means the Common Seal of the Company (if adopted) including any facsimile
thereof;

“share” means any share in the capital of the Company, including a fraction of
any share;

[Seal]

1


--------------------------------------------------------------------------------




“signed” includes a signature or representation of a signature affixed by
mechanical means;

“Special Resolution” means a resolution passed in accordance with Section 60 of
the Companies Law, being a resolution:

(a)                    passed by a majority of not less than two-thirds of such
Members as, being entitled to do so, vote in person or, where proxies are
allowed, by proxy at a general meeting of the Company of which notice specifying
the intention to propose the resolution as a Special Resolution has been duly
given and where a poll is taken regard shall be had in computing a majority to
the number of votes to which each Member is entitled; or

(b)                   approved in writing by all of the Members entitled to vote
at a general meeting of the Company in one or more instruments each signed by
one or more of the Members and the effective date of the Special Resolution so
adopted shall be the date on which the instrument or the last of such
instruments if more than one, is executed.

2.                          In these Articles, save where the context requires
otherwise:

(a)                    words importing the singular number shall include the
plural number and vice versa;

(b)                   words importing the masculine gender only shall include
the feminine gender;

(c)                    words importing persons only shall include companies or
associations or bodies of persons, whether corporate or not;

(d)                   “may” shall be construed as permissive and “shall” shall
be construed as imperative;

(e)                    references to a “dollar” or “dollars” or “$” is a
reference to dollars of the United States; and

(f)                      references to a statutory enactment shall include
reference to any amendment or re-enactment thereof for the time being in force.

3.                          Subject to the last two preceding Articles, any
words defined in the Companies Law shall, if not inconsistent with the subject
or context, bear the same meaning in these Articles.

PRELIMINARY

4.                          The business of the Company may be commenced as soon
after incorporation as the Directors see fit.

5.                          The registered office of the Company shall be at
such address in the Cayman Islands as the Directors shall from time to time
determine. The Company may in addition establish and maintain such other offices
and places of business and agencies in such places as the Directors may from
time to time determine.

SHARES

6.                          Subject as otherwise provided in these Articles, all
shares for the time being and from time to time unissued shall be under the
control of the Directors, and may be re-designated, allotted or disposed of in
such manner, to such persons and on such terms as the Directors in their
absolute discretion may think fit.

2


--------------------------------------------------------------------------------




7.                          The Company may insofar as may be permitted by law,
pay a commission to any person in consideration of his subscribing or agreeing
to subscribe whether absolutely or conditionally for any shares. Such
commissions may be satisfied by the payment of cash or the lodgement of fully or
partly paid-up shares or partly in one way and partly in the other. The Company
may also on any issue of shares pay such brokerage as may be lawful.

VARIATION OF RIGHTS ATTACHING TO SHARES

8.                          If at any time the share capital is divided into
different classes of shares, the rights attaching to any class (unless otherwise
provided by the terms of issue of the shares of that class) may be varied or
abrogated with the consent in writing of the holders of two-thirds of the issued
shares of that class, or with the sanction of a resolution passed by at least a
two-thirds majority of the holders of shares of the class present in person or
by proxy at a separate general meeting of the holders of the shares of the
class. To every such separate general meeting the provisions of these Articles
relating to general meetings of the Company shall mutatis mutandis apply, but so
that the necessary quorum shall be at least one person holding or representing
by proxy at least one-third of the issued shares of the class and that any
holder of shares of the class present in person or by proxy may demand a poll.

9.                          The rights conferred upon the holders of the shares
of any class issued with preferred or other rights shall not, unless otherwise
expressly provided by the terms of issue of the shares of that class, be deemed
to be varied or abrogated by the creation or issue of further shares ranking
pari passu therewith or the redemption or purchase of shares of any class by the
Company.

CERTIFICATES

10.                    Every person whose name is entered as a member in the
Register of Members shall, without payment, be entitled to a certificate in the
form determined by the Directors. Such certificate may be under the Seal. All
certificates shall specify the share or shares held by that person and the
amount paid up thereon, provided that in respect of a share or shares held
jointly by several persons the Company shall not be bound to issue more than one
certificate, and delivery of a certificate for a share to one of several joint
holders shall be sufficient delivery to all.

11.                    If a share certificate is defaced, lost or destroyed it
may be renewed on such terms, if any, as to evidence and indemnity as the
Directors think fit.

FRACTIONAL SHARES

12.                    The Directors may issue fractions of a share of any class
of shares, and, if so issued, a fraction of a share (calculated to three decimal
points) shall be subject to and carry the corresponding fraction of liabilities
(whether with respect to any unpaid amount thereon, contribution, calls or
otherwise), limitations, preferences, privileges, qualifications, restrictions,
rights (including, without limitation, voting and participation rights) and
other attributes of a whole share of the same class of shares.

LIEN

13.                    The Company shall have a first priority lien and charge
on every partly paid share for all moneys (whether presently payable or not)
called or payable at a fixed time in respect of that share, and the Company
shall also have a first priority lien and charge on all partly paid shares
standing registered in the name of a Member (whether held solely or jointly with
another person) for all moneys presently payable by him or his estate to the
Company, but the Directors may at any time

3


--------------------------------------------------------------------------------




declare any share to be wholly or in part exempt from the provisions of this
Article. The Company’s lien, if any, on a share shall extend to all
distributions payable thereon.

14.                    The Company may sell, in such manner as the Directors in
their absolute discretion think fit, any shares on which the Company has a lien,
but no sale shall be made unless an amount in respect of which the lien exists
is presently payable nor until the expiration of 14 days after a notice in
writing, stating and demanding payment of such part of the amount in respect of
which the lien exists as is presently payable, has been given to the registered
holder for the time being of the share, or the persons entitled thereto by
reason of his death or bankruptcy.

15.                    For giving effect to any such sale the Directors may
authorise some person to transfer the shares sold to the purchaser thereof. The
purchaser shall be registered as the holder of the shares comprised in any such
transfer and he shall not be bound to see to the application of the purchase
money, nor shall his title to the shares be affected by any irregularity or
invalidity in the proceedings in reference to the sale.

16.                    The proceeds of the sale after deduction of expenses,
fees and commission incurred by the Company shall be received by the Company and
applied in payment of such part of the amount in respect of which the lien
exists as is presently payable, and the residue shall (subject to a like lien
for sums not presently payable as existed upon the shares prior to the sale) be
paid to the person entitled to the shares at the date of the sale.

CALLS ON SHARES

17.                    The Directors may from time to time make calls upon the
Members in respect of any moneys unpaid on their partly paid shares, and each
Member shall (subject to receiving at least 14 days notice specifying the time
or times of payment) pay to the Company at the time or times so specified the
amount called on such shares.

18.                    The joint holders of a share shall be jointly and
severally liable to pay calls in respect thereof.

19.                    If a sum called in respect of a share is not paid before
or on the day appointed for payment thereof, the person from whom the sum is due
shall pay interest upon the sum at the rate of eight per centum per annum from
the day appointed for the payment thereof to the time of the actual payment, but
the Directors shall be at liberty to waive payment of that interest wholly or in
part.

20.                    The provisions of these Articles as to the liability of
joint holders and as to payment of interest shall apply in the case of
non-payment of any sum which, by the terms of issue of a share, becomes payable
at a fixed time, whether on account of the amount of the share, or by way of
premium, as if the same had become payable by virtue of a call duly made and
notified.

21.                    The Directors may make arrangements on the issue of
partly paid shares for a difference between the Members, or the particular
shares, in the amount of calls to be paid and in the times of payment.

22.                    The Directors may, if they think fit, receive from any
Member willing to advance the same all or any part of the moneys uncalled and
unpaid upon any partly paid shares held by him, and upon all or any of the
moneys so advanced may (until the same would, but for such advance, become
presently payable) pay interest at such rate (not exceeding without the sanction
of an Ordinary Resolution, eight per cent. per annum) as may be agreed upon
between the Member paying the sum in advance and the Directors.

4


--------------------------------------------------------------------------------




FORFEITURE OF SHARES

23.                    If a Member fails to pay any call or instalment of a call
in respect of partly paid shares on the day appointed for payment, the Directors
may, at any time thereafter during such time as any part of such call or
instalment remains unpaid, serve a notice on him requiring payment of so much of
the call or instalment as is unpaid, together with any interest which may have
accrued.

24.                    The notice shall name a further day (not earlier than the
expiration of 14 days from the date of the notice) on or before which the
payment required by the notice is to be made, and shall state that in the event
of non-payment at or before the time appointed the shares in respect of which
the call was made will be liable to be forfeited.

25.                    If the requirements of any such notice as aforesaid are
not complied with, any share in respect of which the notice has been given may
at any time thereafter, before the payment required by notice has been made, be
forfeited by a resolution of the Directors to that effect.

26.                    A forfeited share may be sold or otherwise disposed of on
such terms and in such manner as the Directors think fit, and at any time before
a sale or disposition the forfeiture may be cancelled on such terms as the
Directors think fit.

27.                    A person whose shares have been forfeited shall cease to
be a Member in respect of the forfeited shares, but shall, notwithstanding,
remain liable to pay to the Company all moneys which at the date of forfeiture
were payable by him to the Company in respect of the shares forfeited, but his
liability shall cease if and when the Company receives payment in full of the
amount unpaid on the shares forfeited.

28.                    A statutory declaration in writing that the declarant is
a Director, and that a share has been duly forfeited on a date stated in the
declaration, shall be conclusive evidence of the facts in the declaration as
against all persons claiming to be entitled to the share.

29.                    The Company may receive the consideration, if any, given
for a share on any sale or disposition thereof pursuant to the provisions of
these Articles as to forfeiture and may execute a transfer of the share in
favour of the person to whom the share is sold or disposed of and that person
shall be registered as the holder of the share, and shall not be bound to see to
the application of the purchase money, if any, nor shall his title to the shares
be affected by any irregularity or invalidity in the proceedings in reference to
the disposition or sale.

30.                    The provisions of these Articles as to forfeiture shall
apply in the case of non-payment of any sum which by the terms of issue of a
share becomes due and payable, whether on account of the amount of the share, or
by way of premium, as if the same had been payable by virtue of a call duly made
and notified.

TRANSFER OF SHARES

31.                    The instrument of transfer of any share shall be in any
usual or common form or such other form as the Directors may, in their absolute
discretion, approve and be executed by or on behalf of the transferor and if in
respect of a nil or partly paid up share, or if so required by the Directors,
shall also be executed on behalf of the transferee, shall be accompanied by the
certificate (if any) of the shares to which it relates and such other evidence
as the Directors may reasonably require to show the right of the transferor to
make the transfer. The transferor shall be deemed to remain a holder of the
share until the name of the transferee is entered in the Register of Members in
respect thereof.

5


--------------------------------------------------------------------------------




32.                    The Directors may in their absolute discretion decline to
register any transfer of shares without assigning any reason therefor. If the
Directors refuse to register a transfer of any shares, they shall within two
months after the date on which the transfer was lodged with the Company send to
the transferee notice of the refusal.

33.                    The registration of transfers may be suspended at such
times and for such periods as the Directors may, in their absolute discretion,
from time to time determine, provided always that such registration shall not be
suspended for more than 45 days in any year.

34.                    All instruments of transfer which are registered shall be
retained by the Company, but any instrument of transfer which the Directors
decline to register shall (except in any case of fraud) be returned to the
person depositing the same.

TRANSMISSION OF SHARES

35.                    The legal personal representative of a deceased sole
holder of a share shall be the only person recognised by the Company as having
any title to the share. In the case of a share registered in the name of two or
more holders, the survivors or survivor, or the legal personal representatives
of the deceased survivor, shall be the only person recognised by the Company as
having any title to the share.

36.                    Any person becoming entitled to a share in consequence of
the death or bankruptcy of a Member shall upon such evidence being produced as
may from time to time be required by the Directors, have the right either to be
registered as a Member in respect of the share or, instead of being registered
himself, to make such transfer of the share as the deceased or bankrupt person
could have made; but the Directors shall, in either case, have the same right to
decline or suspend registration as they would have had in the case of a transfer
of the share by the deceased or bankrupt person before the death or bankruptcy.

37.                    A person becoming entitled to a share by reason of the
death or bankruptcy of the holder shall be entitled to the same dividends and
other advantages to which he would be entitled if he were the registered holder
of the share, except that he shall not, before being registered as a Member in
respect of the share, be entitled in respect of it to exercise any right
conferred by membership in relation to meetings of the Company.

ALTERATION OF CAPITAL

38.                    The Company may from time to time by Ordinary Resolution
increase the share capital by such sum, to be divided into shares of such
classes and amount, as the resolution shall prescribe.

39.                    The Company may by Ordinary Resolution:

(a)                    consolidate and divide all or any of its share capital
into shares of a larger amount than its existing shares;

(b)                   convert all or any of its paid up shares into stock and
reconvert that stock into paid up shares of any denomination;

(c)                    subdivide its existing shares, or any of them into shares
of a smaller amount provided that in the subdivision the proportion between the
amount paid and the amount, if any, unpaid on each reduced share shall be the
same as it was in case of the share from which the reduced share is derived;

6


--------------------------------------------------------------------------------




(d)                   cancel any shares which, at the date of the passing of the
resolution, have not been taken or agreed to be taken by any person and diminish
the amount of its share capital by the amount of the shares so cancelled.

40.                    The Company may by Special Resolution reduce its share
capital and any capital redemption reserve in any manner authorised by law.

REDEMPTION AND PURCHASE OF OWN SHARES

41.                    Subject to the provisions of the Companies Law, the
Company may:

(a)                    issue shares on terms that they are to be redeemed or are
liable to be redeemed at the option of the Company or the Member on such terms
and in such manner as the Directors may, before the issue of such shares,
determine;

(b)                   purchase its own shares (including any redeemable shares)
on such terms and in such manner as the Directors may determine and agree with
the Member; and

(c)                    make a payment in respect of the redemption or purchase
of its own shares otherwise than out of profits or the proceeds of a fresh issue
of shares.

42.                    Any share in respect of which notice of redemption has
been given shall not be entitled to participate in the profits of the Company in
respect of the period after the date specified as the date of redemption in the
notice of redemption.

43.                    The redemption or purchase of any share shall not be
deemed to give rise to the redemption or purchase of any other share.

44.                    The Directors may when making payments in respect of
redemption or purchase of shares, if authorised by the terms of issue of the
shares being redeemed or purchased or with the agreement of the holder of such
shares, make such payment either in cash or in specie.

CLOSING REGISTER OF MEMBERS OR FIXING RECORD DATE

45.                    For the purpose of determining those Members that are
entitled to receive notice of, attend or vote at any meeting of Members or any
adjournment thereof, or those Members that are entitled to receive payment of
any dividend, or in order to make a determination as to who is a Member for any
other purpose, the Directors may provide that the Register of Members shall be
closed for transfers for a stated period which shall not exceed in any case 40
days. If the Register of Members shall be so closed for the purpose of
determining those Members that are entitled to receive notice of, attend or vote
at a meeting of Members the register shall be so closed for at least 10 days
immediately preceding such meeting and the record date for such determination
shall be the date of the closure of the Register of Members.

46.                    In lieu of or apart from closing the Register of Members,
the Directors may fix in advance a date as the record date for any such
determination of those Members that are entitled to receive notice of, attend or
vote at a meeting of the Members and for the purpose of determining those
Members that are entitled to receive payment of any dividend the Directors may,
at or within 90 days prior to the date of declaration of such dividend fix a
subsequent date as the record date for such determination.

47.                    If the Register of Members is not so closed and no record
date is fixed for the determination of those Members entitled to receive notice
of, attend or vote at a meeting of Members or those Members that are entitled to
receive payment of a dividend, the date on which notice of the

7


--------------------------------------------------------------------------------




meeting is posted or the date on which the resolution of the Directors declaring
such dividend is adopted, as the case may be, shall be the record date for such
determination of Members. When a determination of those Members that are
entitled to receive notice of, attend or vote at a meeting of Members has been
made as provided in this Article, such determination shall apply to any
adjournment thereof.

GENERAL MEETINGS

48.                    The Directors may, whenever they think fit, convene a
general meeting of the Company.

49.                    General meetings shall also be convened on the written
requisition of any Member or Members entitled to attend and vote at general
meetings of the Company who hold not less than 10 per cent of the paid up voting
share capital of the Company deposited at the registered office of the Company
specifying the objects of the meeting for a date no later than 21 days from the
date of deposit of the requisition signed by the requisitionists, and if the
Directors do not convene such meeting for a date not later than 45 days after
the date of such deposit, the requisitionists themselves may convene the general
meeting in the same manner, as nearly as possible, as that in which general
meetings may be convened by the Directors, and all reasonable expenses incurred
by the requisitionists as a result of the failure of the Directors to convene
the general meeting shall be reimbursed to them by the Company.

50.                    If at any time there are no Directors, any two Members
(or if there is only one Member then that Member) entitled to vote at general
meetings of the Company may convene a general meeting in the same manner as
nearly as possible as that in which meetings may be convened by the Directors.

NOTICE OF GENERAL MEETINGS

51.                    At least seven days notice counting from the date service
is deemed to take place as provided in these Articles specifying the place, the
day and the hour of the meeting and, in case of special business, the general
nature of that business, shall be given in the manner hereinafter provided or in
such other manner (if any) as may be prescribed by the Company by Ordinary
Resolution to such persons as are, under these Articles, entitled to receive
such notices from the Company, but with the consent of all the Members entitled
to receive notice of some particular meeting and attend and vote thereat, that
meeting may be convened by such shorter notice or without notice and in such
manner as those Members may think fit.

52.                    The accidental omission to give notice of a meeting to or
the non-receipt of a notice of a meeting by any Member shall not invalidate the
proceedings at any meeting.

PROCEEDINGS AT GENERAL MEETINGS

53.                    All business carried out at a general meeting shall be
deemed special with the exception of sanctioning a dividend, the consideration
of the accounts, balance sheets, and any report of the Directors or of the
Company’s auditors, the appointment and removal of Directors and the fixing of
the remuneration of the Company’s auditors. No special business shall be
transacted at any general meeting without the consent of all Members entitled to
receive notice of that meeting unless notice of such special business has been
given in the notice convening that meeting.

54.                    No business shall be transacted at any general meeting
unless a quorum of Members is present at the time when the meeting proceeds to
business. Save as otherwise provided by these Articles, one or more Members
holding at least a majority of the paid up voting share capital of the Company
present in person or by proxy shall be a quorum.

8


--------------------------------------------------------------------------------




55.                    If within half an hour from the time appointed for the
meeting a quorum is not present, the meeting, if convened upon the requisition
of Members, shall be dissolved. In any other case it shall stand adjourned to
the same day in the next week, at the same time and place, and if at the
adjourned meeting a quorum is not present within half an hour from the time
appointed for the meeting the Member or Members present and entitled to vote
shall be a quorum.

56.                    If the Directors wish to make this facility available to
Members for a specific or all general meetings of the Company, a Member may
participate in any general meeting of the Company, by means of a telephone or
similar communication equipment by way of which all persons participating in
such meeting can hear each other and such participation shall be deemed to
constitute presence in person at the meeting.

57.                    The chairman, if any, of the Board of Directors shall
preside as chairman at every general meeting of the Company.

58.                    If there is no such chairman, or if at any general
meeting he is not present within fifteen minutes after the time appointed for
holding the meeting or is unwilling to act as chairman, the Members present
shall choose one of their number to be chairman of that meeting.

59.                    The chairman may with the consent of any general meeting
at which a quorum is present (and shall if so directed by the meeting) adjourn a
meeting from time to time and from place to place, but no business shall be
transacted at any adjourned meeting other than the business left unfinished at
the meeting from which the adjournment took place. When a meeting is adjourned
for 14 days or more, notice of the adjourned meeting shall be given as in the
case of an original meeting. Save as aforesaid it shall not be necessary to give
any notice of an adjournment or of the business to be transacted at an adjourned
meeting.

60.                    At any general meeting a resolution put to the vote of
the meeting shall be decided on a show of hands, unless a poll is (before or on
the declaration of the result of the show of hands) demanded by one or more
Members present in person or by proxy entitled to vote, and unless a poll is so
demanded, a declaration by the chairman that a resolution has, on a show of
hands, been carried, or carried unanimously, or by a particular majority, or
lost, and an entry to that effect in the book of the proceedings of the Company,
shall be conclusive evidence of the fact, without proof of the number or
proportion of the votes recorded in favour of, or against, that resolution.

61.                    If a poll is duly demanded it shall be taken in such
manner as the chairman directs, and the result of the poll shall be deemed to be
the resolution of the meeting at which the poll was demanded.

62.                    In the case of an equality of votes, whether on a show of
hands or on a poll, the chairman of the meeting at which the show of hands takes
place or at which the poll is demanded, shall be entitled to a second or casting
vote.

63.                    A poll demanded on the election of a chairman of the
meeting or on a question of adjournment shall be taken forthwith. A poll
demanded on any other question shall be taken at such time as the chairman of
the meeting directs.

VOTES OF MEMBERS

64.                    Subject to any rights and restrictions for the time being
attached to any class or classes of shares, on a show of hands every Member
present in person and every person representing a Member by proxy shall at a
general meeting of the Company have one vote and on a poll every Member and
every person representing a Member by proxy shall have one vote for each share
of which he or the person represented by proxy is the holder.

9


--------------------------------------------------------------------------------




65.                    In the case of joint holders the vote of the senior who
tenders a vote whether in person or by proxy shall be accepted to the exclusion
of the votes of the joint holders and for this purpose seniority shall be
determined by the order in which the names stand in the Register of Members.

66.                    A Member of unsound mind, or in respect of whom an order
has been made by any court having jurisdiction in lunacy, may vote, whether on a
show of hands or on a poll, by his committee, or other person in the nature of a
committee appointed by that court, and any such committee or other person may
vote by proxy.

67.                    No Member shall be entitled to vote at any general
meeting unless all calls or other sums presently payable by him in respect of
shares carrying the right to vote held by him have been paid.

68.                    On a poll votes may be given either personally or by
proxy.

69.                    The instrument appointing a proxy shall be in writing
under the hand of the appointor or of his attorney duly authorised in writing
or, if the appointor is a corporation, either under seal or under the hand of an
officer or attorney duly authorised. A proxy need not be a Member.

70.                    An instrument appointing a proxy may be in any usual or
common form or such other form as the Directors may approve.

71.                    The instrument appointing a proxy shall be deemed to
confer authority to demand or join in demanding a poll.

72.                    A resolution in writing signed by all the Members for the
time being entitled to receive notice of and to attend and vote at general
meetings (or being corporations by their duly authorised representatives) shall
be as valid and effective as if the same had been passed at a general meeting of
the Company duly convened and held.

CORPORATIONS ACTING BY REPRESENTATIVES AT MEETINGS

73.                    Any corporation which is a Member or a Director may by
resolution of its directors or other governing body authorise such person as it
thinks fit to act as its representative at any meeting of the Company or of any
class of Members or of the Board of Directors or of a committee of Directors,
and the person so authorised shall be entitled to exercise the same powers on
behalf of the corporation which he represents as that corporation could exercise
if it were an individual Member or Director.

DIRECTORS

74.                    The name of the first Director(s) shall either be
determined in writing by a majority (or in the case of a sole subscriber that
subscriber) of, or elected at a meeting of, the subscribers of the Memorandum of
Association.

75.                    The Company may by Ordinary Resolution appoint any person
to be a Director.

76.                    Subject to the provisions of these Articles, a Director
shall hold office until such time as he is removed from office by the Company by
Ordinary Resolution.

77.                    The Company may by Ordinary Resolution from time to time
fix the maximum and minimum number of Directors to be appointed but unless such
number is fixed as aforesaid the number of Directors shall be unlimited.

10


--------------------------------------------------------------------------------




78.                    The remuneration of the Directors may be determined by
the Board of Directors or by the Company by Ordinary Resolution.

79.                    There shall be no shareholding qualification for
Directors unless determined otherwise by the Company by Ordinary Resolution.

80.                    The Directors shall have power at any time and from time
to time to appoint a person as Director, either as a result of a casual vacancy
or as an additional Director, subject to the maximum number (if any) imposed by
the Company by Ordinary Resolution.

ALTERNATE DIRECTOR

81.                    Any Director may in writing appoint another person to be
his alternate to act in his place at any meeting of the Directors at which he is
unable to be present. Every such alternate shall be entitled to notice of
meetings of the Directors and to attend and vote thereat as a Director when the
person appointing him is not personally present and where he is a Director to
have a separate vote on behalf of the Director he is representing in addition to
his own vote. A Director may at any time in writing revoke the appointment of an
alternate appointed by him. Such alternate shall not be an officer of the
Company and shall be deemed to be the agent of the Director appointing him. The
remuneration of such alternate shall be payable out of the remuneration of the
Director appointing him and the proportion thereof shall be agreed between them.

82.                    Any Director may appoint any person, whether or not a
Director, to be the proxy of that Director to attend and vote on his behalf, in
accordance with instructions given by that Director, or in the absence of such
instructions at the discretion of the proxy, at a meeting or meetings of the
Directors which that Director is unable to attend personally. The instrument
appointing the proxy shall be in writing under the hand of the appointing
Director and shall be in any usual or common form or such other form as the
Directors may approve, and must be lodged with the chairman of the meeting of
the Directors at which such proxy is to be used, or first used, prior to the
commencement of the meeting.

POWERS AND DUTIES OF DIRECTORS

83.                    Subject to the provisions of the Companies Law, these
Articles and to any resolutions made in a general meeting, the business of the
Company shall be managed by the Directors, who may pay all expenses incurred in
setting up and registering the Company and may exercise all powers of the
Company. No resolution made by the Company in general meeting shall invalidate
any prior act of the Directors which would have been valid if that resolution
had not been made.

84.                    The Directors may from time to time appoint any person,
whether or not a Director to hold such office in the Company as the Directors
may think necessary for the administration of the Company, including but not
limited to, the office of president, one or more vice-presidents, treasurer,
assistant treasurer, manager or controller, and for such term and at such
remuneration (whether by way of salary or commission or participation in profits
or partly in one way and partly in another), and with such powers and duties as
the Directors may think fit. Any person so appointed by the Directors may be
removed by the Directors. The Directors may also appoint one or more of their
number to the office of managing director upon like terms, but any such
appointment shall ipso facto determine if any managing director ceases from any
cause to be a Director, or if the Company by Ordinary Resolution resolves that
his tenure of office be terminated.

85.                    The Directors may appoint a Secretary (and if need be an
Assistant Secretary or Assistant Secretaries) who shall hold office for such
term, at such remuneration and upon such conditions

11


--------------------------------------------------------------------------------




and with such powers as they think fit. Any Secretary or Assistant Secretary so
appointed by the Directors may be removed by the Directors.

86.                    The Directors may delegate any of their powers to
committees consisting of such member or members of their body as they think fit;
any committee so formed shall in the exercise of the powers so delegated conform
to any regulations that may be imposed on it by the Directors.

87.                    The Directors may from time to time and at any time by
power of attorney appoint any company, firm or person or body of persons,
whether nominated directly or indirectly by the Directors, to be the attorney or
attorneys of the Company for such purposes and with such powers, authorities and
discretion (not exceeding those vested in or exercisable by the Directors under
these Articles) and for such period and subject to such conditions as they may
think fit, and any such power of attorney may contain such provisions for the
protection and convenience of persons dealing with any such attorney as the
Directors may think fit, and may also authorise any such attorney to delegate
all or any of the powers, authorities and discretion vested in him.

88.                    The Directors may from time to time provide for the
management of the affairs of the Company in such manner as they shall think fit
and the provisions contained in the three next following Articles shall not
limit the general powers conferred by this Article.

89.                    The Directors from time to time and at any time may
establish any committees, local boards or agencies for managing any of the
affairs of the Company and may appoint any persons to be members of such
committees or local boards and may appoint any managers or agents of the Company
and may fix the remuneration of any such persons.

90.                    The Directors from time to time and at any time may
delegate to any such committee, local board, manager or agent any of the powers,
authorities and discretions for the time being vested in the Directors and may
authorise the members for the time being of any such local board, or any of them
to fill any vacancies therein and to act notwithstanding vacancies and any such
appointment or delegation may be made on such terms and subject to such
conditions as the Directors may think fit and the Directors may at any time
remove any person so appointed and may annul or vary any such delegation, but no
person dealing in good faith and without notice of any such annulment or
variation shall be affected thereby.

91.                    Any such delegates as aforesaid may be authorised by the
Directors to subdelegate all or any of the powers, authorities, and discretion
for the time being vested in them.

BORROWING POWERS OF DIRECTORS

92.                    The Directors may exercise all the powers of the Company
to borrow money and to mortgage or charge its undertaking, property and uncalled
capital or any part thereof, to issue debentures, debenture stock and other
securities whenever money is borrowed or as security for any debt, liability or
obligation of the Company or of any third party.

THE SEAL

93.                    The Seal shall not be affixed to any instrument except by
the authority of a resolution of the Board of Directors provided always that
such authority may be given prior to or after the affixing of the Seal and if
given after may be in general form confirming a number of affixings of the Seal.
The Seal shall be affixed in the presence of a Director or a Secretary (or an
Assistant Secretary) or in the presence of any one or more persons as the
Directors may appoint for the purpose and every person as aforesaid shall sign
every instrument to which the Seal is so affixed in their presence.

12


--------------------------------------------------------------------------------




94.                    The Company may maintain a facsimile of the Seal in such
countries or places as the Directors may appoint and such facsimile Seal shall
not be affixed to any instrument except by the authority of a resolution of the
Board of Directors provided always that such authority may be given prior to or
after the affixing of such facsimile Seal and if given after may be in general
form confirming a number of affixings of such facsimile Seal. The facsimile Seal
shall be affixed in the presence of such person or persons as the Directors
shall for this purpose appoint and such person or persons as aforesaid shall
sign every instrument to which the facsimile Seal is so affixed in their
presence and such affixing of the facsimile Seal and signing as aforesaid shall
have the same meaning and effect as if the Seal had been affixed in the presence
of and the instrument signed by a Director or a Secretary (or an Assistant
Secretary) or in the presence of any one or more persons as the Directors may
appoint for the purpose.

95.                    Notwithstanding the foregoing, a Secretary or any
Assistant Secretary shall have the authority to affix the Seal, or the facsimile
Seal, to any instrument for the purposes of attesting authenticity of the matter
contained therein but which does not create any obligation binding on the
Company.

DISQUALIFICATION OF DIRECTORS

96.                    The office of Director shall be vacated, if the Director:

(a)                    becomes bankrupt or makes any arrangement or composition
with his creditors;

(b)                   is found to be or becomes of unsound mind;

(c)                    resigns his office by notice in writing to the Company;

(d)                   is removed from office by Ordinary Resolution; or

(e)                    is removed from office by notice addressed to him at his
last known address and signed by all his co-Directors (not being less than two
in number).

PROCEEDINGS OF DIRECTORS

97.                    The Directors may meet together (either within or without
the Cayman Islands) for the despatch of business, adjourn, and otherwise
regulate their meetings and proceedings as they think fit. Questions arising at
any meeting shall be decided by a majority of votes. In case of an equality of
votes the chairman shall have a second or casting vote. A Director may, and a
Secretary or Assistant Secretary on the requisition of a Director shall, at any
time summon a meeting of the Directors.

98.                    A Director or Directors may participate in any meeting of
the Board of Directors, or of any committee appointed by the Board of Directors
of which such Director or Directors are members, by means of telephone or
similar communication equipment by way of which all persons participating in
such meeting can hear each other and such participation shall be deemed to
constitute presence in person at the meeting.

99.                    The quorum necessary for the transaction of the business
of the Directors may be fixed by the Directors, and unless so fixed, if there be
two or more Directors shall be two, and if there be one Director the quorum
shall be one. A Director represented by proxy or by an Alternate Director at any
meeting shall be deemed to be present for the purposes of determining whether or
not a quorum is present.

100.              A Director who is in any way, whether directly or indirectly,
interested in a contract or proposed contract with the Company shall declare the
nature of his interest at a meeting of the Directors. A

13


--------------------------------------------------------------------------------




general notice given to the Board of Directors by any Director to the effect
that he is a member of any specified company or firm and is to be regarded as
interested in any contract which may thereafter be made with that company or
firm shall be deemed a sufficient declaration of interest in regard to any
contract so made. A Director may vote in respect of any contract or proposed
contract or arrangement notwithstanding that he may be interested therein and if
he does so his vote shall be counted and he may be counted in the quorum at any
meeting of the Directors at which any such contract or proposed contract or
arrangement shall come before the meeting for consideration.

101.              A Director may hold any other office or place of profit under
the Company (other than the office of auditor) in conjunction with his office of
Director for such period and on such terms (as to remuneration and otherwise) as
the Directors may determine and no Director or intending Director shall be
disqualified by his office from contracting with the Company either with regard
to his tenure of any such other office or place of profit or as vendor,
purchaser or otherwise, nor shall any such contract or arrangement entered into
by or on behalf of the Company in which any Director is in any way interested,
be liable to be avoided, nor shall any Director so contracting or being so
interested be liable to account to the Company for any profit realised by any
such contract or arrangement by reason of such Director holding that office or
of the fiduciary relation thereby established. A Director, notwithstanding his
interest, may be counted in the quorum present at any meeting of the Directors
whereat he or any other Director is appointed to hold any such office or place
of profit under the Company or whereat the terms of any such appointment are
arranged and he may vote on any such appointment or arrangement.

102.              Any Director may act by himself or his firm in a professional
capacity for the Company, and he or his firm shall be entitled to remuneration
for professional services as if he were not a Director; provided that nothing
herein contained shall authorise a Director or his firm to act as auditor to the
Company.

103.              The Directors shall cause minutes to be made in books or
loose-leaf folders provided for the purpose of recording:

(a)                    all appointments of officers made by the Directors;

(b)                   the names of the Directors present at each meeting of the
Directors and of any committee of the Directors;

(c)                    all resolutions and proceedings at all meetings of the
Company, and of the Directors and of committees of Directors.

104.              When the chairman of a meeting of the Directors signs the
minutes of such meeting those minutes shall be deemed to have been duly held
notwithstanding that all the Directors have not actually come together or that
there may have been a technical defect in the proceedings.

105.              A resolution signed by all the Directors shall be as valid and
effectual as if it had been passed at a meeting of the Directors duly called and
constituted. When signed a resolution may consist of several documents each
signed by one or more of the Directors.

106.              The continuing Directors may act notwithstanding any vacancy
in their body but if and so long as their number is reduced below the number
fixed by or pursuant to these Articles as the necessary quorum of Directors, the
continuing Directors may act for the purpose of increasing the number, or of
summoning a general meeting of the Company, but for no other purpose.

107.              The Directors may elect a chairman of their meetings and
determine the period for which he is to hold office but if no such chairman is
elected, or if at any meeting the chairman is not present

14


--------------------------------------------------------------------------------




within fifteen minutes after the time appointed for holding the meeting, the
Directors present may choose one of their number to be chairman of the meeting.

108.              A committee appointed by the Directors may elect a chairman of
its meetings. If no such chairman is elected, or if at any meeting the chairman
is not present within five minutes after the time appointed for holding the
meeting, the members present may choose one of their number to be chairman of
the meeting.

109.              A committee appointed by the Directors may meet and adjourn as
it thinks proper. Questions arising at any meeting shall be determined by a
majority of votes of the committee members present and in case of an equality of
votes the chairman shall have a second or casting vote.

110.              All acts done by any meeting of the Directors or of a
committee of Directors, or by any person acting as a Director, shall
notwithstanding that it be afterwards discovered that there was some defect in
the appointment of any such Director or person acting as aforesaid, or that they
or any of them were disqualified, be as valid as if every such person had been
duly appointed and was qualified to be a Director.

DIVIDENDS

111.              Subject to any rights and restrictions for the time being
attached to any class or classes of shares, the Directors may from time to time
declare dividends (including interim dividends) and other distributions on
shares in issue and authorise payment of the same out of the funds of the
Company lawfully available therefor.

112.              Subject to any rights and restrictions for the time being
attached to any class or classes of shares, the Company by Ordinary Resolution
may declare dividends, but no dividend shall exceed the amount recommended by
the Directors.

113.              The Directors may, before recommending or declaring any
dividend, set aside out of the funds legally available for distribution such
sums as they think proper as a reserve or reserves which shall, in the absolute
discretion of the Directors be applicable for meeting contingencies, or for
equalising dividends or for any other purpose to which those funds may be
properly applied and pending such application may in the absolute discretion of
the Directors, either be employed in the business of the Company or be invested
in such investments (other than shares) as the Directors may from time to time
think fit.

114.              Any dividend may be paid by cheque sent through the post to
the registered address of the Member or person entitled thereto, or in the case
of joint holders, to any one of such joint holders at his registered address or
to such person and such address as the Member or person entitled, or such joint
holders as the case may be, may direct. Every such cheque shall be made payable
to the order of the person to whom it is sent or to the order of such other
person as the Member or person entitled, or such joint holders as the case may
be, may direct.

115.              The Directors when paying dividends to the Members in
accordance with the provisions of these Articles may make such payment either in
cash or in specie.

116.              Subject to any rights and restrictions for the time being
attached to any class or classes of shares, all dividends shall be declared and
paid according to the amounts paid on the shares, but if and so long as nothing
is paid up on any of the shares dividends may be declared and paid according to
the par value of the shares. No amount paid on a share in advance of calls
shall, while carrying interest, be treated for the purposes of this Article as
paid on the share.

117.              If several persons are registered as joint holders of any
share, any of them may give effectual receipts for any dividend or other moneys
payable on or in respect of the share.

15


--------------------------------------------------------------------------------




118.              No dividend shall bear interest against the Company.

ACCOUNTS AND AUDIT

119.              The books of account relating to the Company’s affairs shall
be kept in such manner as may be determined from time to time by the Directors.

120.              The books of account shall be kept at the registered office of
the Company, or at such other place or places as the Directors think fit, and
shall always be open to the inspection of the Directors.

121.              The Directors shall from time to time determine whether and to
what extent and at what times and places and under what conditions or
regulations the accounts and books of the Company or any of them shall be open
to the inspection of Members not being Directors, and no Member (not being a
Director) shall have any right of inspecting any account or book or document of
the Company except as conferred by law or authorised by the Directors or by the
Company by Ordinary Resolution.

122.              The accounts relating to the Company’s affairs shall only be
audited if the Directors so determine, in which case the financial year end and
the accounting principles will be determined by the Directors.

CAPITALISATION OF PROFITS

123.              Subject to the Companies Law, the Directors may, with the
authority of an Ordinary Resolution:

(a)                    resolve to capitalise an amount standing to the credit of
reserves (including a share premium account, capital redemption reserve and
profit and loss account), whether or not available for distribution;

(b)                   appropriate the sum resolved to be capitalised to the
Members in proportion to the nominal amount of shares (whether or not fully
paid) held by them respectively and apply that sum on their behalf in or
towards:

(i)                        paying up the amounts (if any) for the time being
unpaid on shares held by them respectively, or

(ii)                     paying up in full unissued shares or debentures of a
nominal amount equal to that sum,

and allot the shares or debentures, credited as fully paid, to the Members (or
as they may direct) in those proportions, or partly in one way and partly in the
other, but the share premium account, the capital redemption reserve and profits
which are not available for distribution may, for the purposes of this Article,
only be applied in paying up unissued shares to be allotted to Members credited
as fully paid;

(c)                    make any arrangements they think fit to resolve a
difficulty arising in the distribution of a capitalised reserve and in
particular, without limitation, where shares or debentures become distributable
in fractions the Directors may deal with the fractions as they think fit;

(d)                   authorise a person to enter (on behalf of all the Members
concerned) into an agreement with the Company providing for either:

16


--------------------------------------------------------------------------------




(i)                        the allotment to the Members respectively, credited
as fully paid, of shares or debentures to which they may be entitled on the
capitalisation, or

(ii)                     the payment by the Company on behalf of the Members (by
the application of their respective proportions of the reserves resolved to be
capitalised) of the amounts or part of the amounts remaining unpaid on their
existing shares,

and any such agreement made under this authority being effective and binding on
all those Members; and

(e)                    generally do all acts and things required to give effect
to the resolution.

SHARE PREMIUM ACCOUNT

124.              The Directors shall in accordance with Section 34 of the
Companies Law establish a share premium account and shall carry to the credit of
such account from time to time a sum equal to the amount or value of the premium
paid on the issue of any share.

125.              There shall be debited to any share premium account on the
redemption or purchase of a share the difference between the nominal value of
such share and the redemption or purchase price provided always that at the
discretion of the Directors such sum may be paid out of the profits of the
Company or, if permitted by Section 37 of the Companies Law, out of capital.

NOTICES

126.              Any notice or document may be served by the Company or by the
person entitled to give notice to any Member either personally, by facsimile or
by sending it through the post in a prepaid letter or via a recognised courier
service, fees prepaid, addressed to the Member at his address as appearing in
the Register of Members. In the case of joint holders of a share, all notices
shall be given to that one of the joint holders whose name stands first in the
Register of Members in respect of the joint holding, and notice so given shall
be sufficient notice to all the joint holders.

127.              Any Member present, either personally or by proxy, at any
meeting of the Company shall for all purposes be deemed to have received due
notice of such meeting and, where requisite, of the purposes for which such
meeting was convened.

128.              Any notice or other document, if served by (a) post, shall be
deemed to have been served five days after the time when the letter containing
the same is posted, or, (b) facsimile, shall be deemed to have been served upon
production by the transmitting facsimile machine of a report confirming
transmission of the facsimile in full to the facsimile number of the recipient
or (c) recognised courier service, shall be deemed to have been served 48 hours
after the time when the letter containing the same is delivered to the courier
service. In proving service by post or courier service it shall be sufficient to
prove that the letter containing the notice or documents was properly addressed
and duly posted or delivered to the courier service.

129.              Any notice or document delivered or sent by post to or left at
the registered address of any Member in accordance with the terms of these
Articles shall notwithstanding that such Member be then dead or bankrupt, and
whether or not the Company has notice of his death or bankruptcy, be deemed to
have been duly served in respect of any share registered in the name of such
Member as sole or joint holder, unless his name shall at the time of the service
of the notice or document, have been removed from the Register of Members as the
holder of the share, and such service shall for all purposes be deemed a
sufficient service of such notice or document on all persons interested (whether
jointly with or as claiming through or under him) in the share.

17


--------------------------------------------------------------------------------




130.              Notice of every general meeting of the Company shall be given
to:

(a)                    all Members holding shares with the right to receive
notice and who have supplied to the Company an address for the giving of notices
to them; and

(b)                   every person entitled to a share in consequence of the
death or bankruptcy of a Member, who but for his death or bankruptcy would be
entitled to receive notice of the meeting.

No other person shall be entitled to receive notices of general meetings.

INDEMNITY

131.              Every Director (including for the purposes of this Article any
alternate Director appointed pursuant to the provisions of these Articles),
Secretary, Assistant Secretary, or other officer for the time being and from
time to time of the Company (but not including the Company’s auditors) and the
personal representatives of the same shall be indemnified and secured harmless
out of the assets and funds of the Company against all actions, proceedings,
costs, charges, expenses, losses, damages or liabilities incurred or sustained
by him in or about the conduct of the Company’s business or affairs or in the
execution or discharge of his duties, powers, authorities or discretions,
including without prejudice to the generality of the foregoing, any costs,
expenses, losses or liabilities incurred by him in defending (whether
successfully or otherwise) any civil proceedings concerning the Company or its
affairs in any court whether in the Cayman Islands or elsewhere.

132.              No such Director, alternate Director, Secretary, Assistant
Secretary or other officer of the Company (but not including the Company’s
auditors) shall be liable (a) for the acts, receipts, neglects, defaults or
omissions of any other such Director or officer or agent of the Company or (b)
for any loss on account of defect of title to any property of the Company or (c)
on account of the insufficiency of any security in or upon which any money of
the Company shall be invested or (d) for any loss incurred through any bank,
broker or other similar person or (e) for any loss occasioned by any negligence,
default, breach of duty, breach of trust, error of judgement or oversight on his
part or (f) for any loss, damage or misfortune whatsoever which may happen in or
arise from the execution or discharge of the duties, powers authorities, or
discretions of his office or in relation thereto, unless the same shall happen
through his own dishonesty.

NON-RECOGNITION OF TRUSTS

133.              No person shall be recognised by the Company as holding any
share upon any trust and the Company shall not, unless required by law, be bound
by or be compelled in any way to recognise (even when having notice thereof) any
equitable, contingent or future interest in any of its shares or any other
rights in respect thereof except an absolute right to the entirety thereof in
each Member registered in the Register of Members.

WINDING UP

134.              If the Company shall be wound up the liquidator may, with the
sanction of an Ordinary Resolution of the Company divide amongst the Members in
specie or kind the whole or any part of the assets of the Company (whether they
shall consist of property of the same kind or not) and may, for such purpose set
such value as he deems fair upon any property to be divided as aforesaid and may
determine how such division shall be carried out as between the Members or
different classes of shares. The liquidator may, with the like sanction, vest
the whole or any part of such assets in trustees upon such trusts for the
benefit of the contributories as the liquidator, with the like sanction shall
think fit, but so that no Member shall be compelled to accept any shares or
other securities whereon there is any liability.

18


--------------------------------------------------------------------------------




AMENDMENT OF ARTICLES OF ASSOCIATION

135.              Subject to the Companies Law and the rights attaching to the
various classes of shares, the Company may at any time and from time to time by
Special Resolution alter or amend these Articles in whole or in part.

REGISTRATION BY WAY OF CONTINUATION

136.              The Company may by Special Resolution resolve to be registered
by way of continuation in a jurisdiction outside the Cayman Islands or such
other jurisdiction in which it is for the time being incorporated, registered or
existing. In furtherance of a resolution adopted pursuant to this Article, the
Directors may cause an application to be made to the Registrar of Companies to
deregister the Company in the Cayman Islands or such other jurisdiction in which
it is for the time being incorporated, registered or existing and may cause all
such further steps as they consider appropriate to be taken to effect the
transfer by way of continuation of the Company.

19


--------------------------------------------------------------------------------




 

NAME, ADDRESS AND DESCRIPTION

 

 

OF SUBSCRIBER

 

 

 

 

 

Anne Todd

 

 

Attorney at Law

 

 

87 Mary Street

 

 (Sgd) Anne Todd

George Town

 

 Subscriber

Grand Cayman KY1-9001

 

 

Cayman Islands

 

 

 

 

 

 

 

Dated:      26 September 2006

 

 

 

 

 

 

 (Sgd) Donnamae Dixon

 

 

 Signature of Witness

 

 

 

 

 

Name:

Donnamae Dixon

 

 

 

 

 

 

Address:

87 Mary Street,  Grand Cayman
KY1-9001

 

 

 

 

 

 

Occupation:

Secretary

 

 

 

I, JOY A. RANKINE Asst., Registrar of Companies, in and for the Cayman Islands,
DO HEREBY CERTIFY that this is a true copy of the Articles of Association of
Star Brazil Cayman Ltd..

 

/s/ Joy A. Rankine

 

 

Dated this 26th of SEPTEMBER, 2006

[SEAL]

 

20


--------------------------------------------------------------------------------